Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                            EXAMINER’S AMENDMENT 
2.          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.        Authorization for this examiner’s amendment was given in an interview with Roger Heppermann (Attorney Reg. No: 37,641) on January 14, 2022. 

4.         The application has been amended as follows:










IN THE CLAIMS:
1.	(Original)   An electronic device for configuring an ethernet I/O card in a process control environment, including:
a processor;
a communication interface coupled to the processor; and
a memory coupled to the processor storing instructions that, when executed by the processor, cause the processor to:
(i) analyze a decoder file, for a field device configured to be coupled via an ethernet link to an ethernet I/O card (EIOC) in a process control system, mapping one or more field device variables to one or more message positions;
(ii) generate a dataset including one or more device signal tags (DSTs), each representing a process variable corresponding to a different one of the one or more field device variables, mapped to the one or more message positions; 
(iii) upload, via the communication interface, the dataset to a configuration database for the process control system to include the dataset so that, when the process control system is configured according to the configuration database, the one or more DSTs correspond to the one or more message positions such that the EIOC is configured to: 
(a) implement a controller output handling function in which the EIOC is configured to: (1) receive, from a process controller, a controller output message including a controller output value for a first DST, and (2) respond by assigning the controller output value to a first message position mapped, according to the dataset, to the first DST, such that the controller output value is transmitted from the EIOC to the field device at the first message position for a field device input message transmitted to the field device; or
(b) implement a controller input handling function in which the EIOC is configured to: (1) receive, from the field device, a field device output message including a controller input value at a second message position that is mapped, according to the dataset, to a second DST, and (2) respond by assigning the controller input value to the second DST, such that the input value is transmitted 
2.	(Original)  The electronic device of claim 1, wherein the EIOC is configured to implement both the controller output handling function and the controller input handling function.
3.	(Original)  The electronic device of claim 1, wherein the EIOC and the field device are configured to transmit the field device input message and the controller input message in a time coordinated manner such that each is transmitted during a different predetermined time slot. 
4.	(Original)  The electronic device of claim 1, wherein each of the controller output message and the controller input message is configured to carry multiple parameter values.
5.	(Original)  The electronic device of claim 1, wherein the dataset further includes one or more logical device tags (LDTs) mapped to a second one or more message positions.
6.	(Original)  The electronic device of claim 1, wherein the dataset further includes one or more physical device tags mapped to a second one or more message positions.
7.	(Original)  The electronic device of claim 1, wherein the instructions further cause the processor to generate and display, via a display of the electronic device, a user interface for viewing or editing the dataset including the one or more DSTs mapped to the one or more message positions. 
8.	(Currently Amended)  The electronic device of claim [[8]] 1, wherein the user interface includes a field for specifying a node tag, unique to the EIOC, to be associated with the dataset.  

10.	(Original)  The electronic device of claim 1, wherein the instructions further cause the processor to download the decoder file from the field device before analyzing the decoder file.
11.	(Original)  A method for configuring an ethernet I/O card in a process control environment, including:
(i) analyzing, by an electronic device, a decoder file for a field device configured to be coupled via an ethernet link to an ethernet I/O card (EIOC) in a process control system, mapping one or more field device variables to one or more message positions;
(ii) generating, by the electronic device, a dataset including one or more device signal tags (DSTs), each representing a process variable corresponding to a different one of the one or more field device variables, mapped to the one or more message positions; 
(iii) uploading the dataset to a configuration database for the process control system to include the dataset so that, when the process control system is configured according to the configuration database, the one or more DSTs correspond to the one or more message positions such that the EIOC is configured to: 
(a) implement a controller output handling function in which the EIOC is configured to: (1) receive, from a process controller, a controller output message including a controller output value for a first DST, and (2) respond by assigning the controller output value to a first message position mapped, by the dataset, to the first DST, such that the controller output value is transmitted from the EIOC to the field device at the first message position for an EIOC input message transmitted to the field device; or
(b) implement a controller input handling function in which the EIOC is configured to: (1) receive, from the field device, an EIOC output message including a controller input value at a second message position that is mapped, 
12.	(Original)  The method of claim 11, wherein the EIOC is configured to implement both the controller output handling function and the controller input handling function.
13.	(Original)  The method of claim 11, wherein the EIOC and the field device are configured to transmit the EIOC output message and the controller output message in a time coordinated manner such that each is transmitted during different a predetermined time slot. 
14.	(Original)  The method of claim 11, wherein each of the controller output message and the controller input message is configured to carry multiple parameter values.
15.	(Currently Amended)  The method of claim 11, wherein the dataset further includes one or more logical device tags (LDTs) mapped to a second one or more message positions.
16.	(Original)  The method of claim 11, wherein the dataset further includes one or more physical device tags mapped to a second one or more message positions.
17.	(Original)  The method of claim 11, further comprising generating and displaying, at the electronic device, a user interface for viewing or editing the dataset including the one or more DSTs mapped to the one or more message positions. 
18.	(Original)  The method of claim 17, wherein the user interface includes a field for specifying a node tag, unique to the EIOC, to be associated with the dataset.  

20.	(Original)  The method of claim 11, wherein further comprising downloading the decoder file from the field device before analyzing the decoder file.


         Reasons for Allowance 
2.     The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “a memory coupled to the processor storing instructions that, when executed by the processor, cause the processor to: (i) analyze a decoder file, for a field device configured to be coupled via an ethernet link to an ethernet I/O card (EIOC) in a process control system, mapping one or more field device variables to one or more message positions; (ii) generate a dataset including one or more device signal tags (DSTs), each representing a process variable corresponding to a different one of the one or more field device variables, mapped to the one or more message positions; (iii) upload, via the communication interface, the dataset to a configuration database for the process control system to include the dataset so that, when the process control system is configured according to the configuration database, the one or more DSTs correspond to the one or more message positions such that the EIOC is configured to: (a) implement a controller output handling function in which the EIOC is configured to: (1) receive, from a process controller, a controller output message including a controller output value for a first DST, and (2) respond by assigning the controller output value to a first message position mapped, according to the dataset, to the first DST, such that the 
      
3.  Naidoo et al. (US Patent Application Pub. No: 20180113430 A1) teaches the modular control system has a modular controller that implements the control logic of main portion. Naidoo discloses the controller is natively mounted on a platform of a process control system and equipment is provided to perform a physical function in a process plant in accordance with the control logic.  Naidoo suggests a configuration database stores configuration parameters of the main portion.  Naidoo discloses the main portion operates as a stand-alone module in a first mode of operation, and functions natively as nodes of the process control system in a second mode of operation. However, Naidoo doesn’t teach “a memory coupled to the processor storing instructions that, when executed by the processor, cause the processor to: (i) analyze a decoder file, for a field device configured to be coupled via an ethernet link to an ethernet I/O card (EIOC) in a process control system, mapping one or more field device variables to one or more message positions; (ii) generate a dataset including one or more device signal tags (DSTs), each representing 

4.    Sherriff et al. (U.S. Patent Application Pub. No: 20180113830 A1), the closest prior art of record, teaches apparatus, systems, and methods for communicating data between a controller and a multiplicity of field devices operating in a process plant are provided. Sherriff discloses the system includes distributed marshaling modules coupled by a head- However, Sherriff doesn’t teach “a memory coupled to the processor storing instructions that, when executed by the processor, cause the processor to: (i) analyze a decoder file, for a field device configured to be coupled via an ethernet link to an ethernet I/O card (EIOC) in a process control system, mapping one or more field device variables to one or more message positions; (ii) generate a dataset including one or more device signal tags (DSTs), each representing a process variable corresponding to a different one of the one or more field device variables, mapped to the one or more message positions; (iii) upload, via the communication interface, the dataset to a configuration database for the process control system to include the dataset so that, when the process control system is configured according to the configuration database, the one or more DSTs correspond to the one or more message positions such that the EIOC is configured to: (a) implement a controller output handling function in which the EIOC is configured to: (1) receive, from a process controller, a controller output message including a controller output value for a first DST, and (2) respond by assigning the controller output value to a first message position mapped, according to the dataset, to the first DST, such that the controller output value is transmitted from the EIOC to the field device at the first message position for a field device input message transmitted to the field device; or (b) implement a controller ”.
5.         Independent claim 11 recites limitations similar to those noted above for independent claim 1, is considered allowable for the same reasons noted above for claim 1.
6.         Dependent claims 2-10 and 12-20 recites limitations similar to those noted above for independent claims 1 and 11 are considered allowable for the same reasons noted above for claims 1 and 11.

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






                                     Conclusion
                             RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                            References Considered Pertinent but not relied upon
         Packwood et al. (US Patent Application Pub. No: 20030023795 A1) teaches a multi-protocol smart field device uses a Fieldbus communication protocol to communicate process control information and uses a HART communication protocol to enable local configuration of the field device via a hand-held HART communicator. Packwood discloses the multi-protocol smart field device includes a first communications interface communicatively coupled to a digital data bus that is adapted to process HART communications which are received from and which are sent to a HART hand-held communicator. Packwood suggests the multi-protocol smart field device further includes a second communications interface communicatively coupled to the digital data bus that is adapted to process Fieldbus communications. Packwood further discloses additionally, the multi-protocol smart field device includes a first filter coupled between the first communications interface and the digital data bus that substantially attenuates signals having frequencies associated with Fieldbus communications and a second filter coupled between the second communications interface and the digital data bus that substantially attenuates signals having frequencies associated with HART communications. 
Sasaki et al. (US Patent Application Pub. No: 20120249349 A1) a device monitoring unit obtains, through respective digital communication routes, a combination of a digital setting value for an analog output value to an analog communication route in a field device, a digital value of an AD converting device in an input/output unit, and one of the digital setting values stored in a memory of the input/output unit, to check the status of the communication through the analog communication route based on the values obtained. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 
/GETENTE A YIMER/Primary Examiner, Art Unit 2181